DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	 Drawings filed 21 August 2020 and 13 November 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: JP6010448 is representative of the closest prior art. JP6010448 discloses in Figs. 1a and 1c a vehicle floor carpet securing system comprising a trim piece 2 that includes a lateral portion 2a connected to a vertical portion 21 or 22 at a corner, and a standoff rib 21 that anchors to a silencer layer of a vehicle carpet 41 at an end, the standoff rib having an opposite end that engages the trim piece at one or more of the lateral portion, the vertical portion, and the corner to inhibit movement of the carpet relative to the trim piece. However, JP6010448 does not teach or suggest having the opposite end of the standoff rib engaging the trim piece at the vertical portion and having the standoff rib comprising a vertical portion and a lateral portion, wherein the lateral portion of the standoff rib having the opposite end engaged with the vertical portion of the trim piece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783